MEMORANDUM **
Respondent’s motion to dismiss for lack of jurisdiction and motion for summary affirmance is granted in part and denied in part.
Respondent’s motion to dismiss for lack of jurisdiction is denied.
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See 8 U.S.C. § 1229b(b)(1)(A) (requiring alien to be “physically present in the United States for a continuous period of not less than 10 years immediately preceding the date of such application” to establish eligibility for cancellation of removal); United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall *617continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.